Booth, C. J.
(Charge.) Gentlemen of the jury, Negro David stands indicted for having stolen one piece of linen, the property of Thomas Stroud. To convict a person of larceny, the feloniously taking and carrying away the goods must be established, which may be as well done by circumstances as by proof. It is admitted the goods were stolen. The finding them in defendant’s outhouse is not sufficient of itself, but if you believe he knew they were there you must convict him; but if you think he did not, your verdict should be not guilty.
Verdict, guilty. Pillory was not inflicted, it not being laid as a second offense.